Citation Nr: 0600104	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  05-32 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 through March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case is now before the Board 
for appellate review.

The June 2004 rating decision denied the veteran's TDIU claim 
due to his failure to report for a VA examination.  In 
February 2004, the veteran wrote to the RO requesting a 
change of location for the VA examination due to his health 
condition, which prevented him from traveling.  The veteran's 
request was ignored and he wrote again in May 2004.  The 
record reflects a June 2004 internal RO message instructing 
the RO to request an examination in a location closer to the 
veteran.  The RO failed to do so and issued the rating 
decision citing the veteran's failure to appear as a reason 
for denial.  Despite the RO's failure to follow its own 
instruction, the issue is decided on the merits below without 
the need for an additional VA examination.  Based upon the 
outcome, the Board finds that the veteran will not be 
prejudiced by a determination on the merits at this time.

A liberal reading of the veteran's representative's December 
2005 informal hearing presentation may present additional 
claims for review, including allegations of clear and 
unmistakable error in earlier rating decisions related to 
earlier denial in 1946 of service connection for residuals of 
frostbite and Alzheimer's Disease, and a separate rating for 
headaches.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran is service connected for psychoneurosis, 
anxiety, with headaches, rated as 50 percent disabling; 
residuals, frozen right foot, rated as 30 percent disabling; 
and residuals, frozen left foot, rated as 30 percent 
disabling; thus, the veteran meets schedular requirements for 
assignment of a total disability rating based upon individual 
unemployability.

2.  The competent medical evidence shows that the veteran's 
service-connected disabilities are of such severity as to 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19, 4.25 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a total disability rating based upon 
individual unemployability.  He contends that his service-
connected anxiety disorder and residuals of frozen feet have 
made him unemployable since 1987.

Laws and Regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Neither the veteran's non-service-connected 
disabilities, nor his advancing age may be used as a 
determining factor in the rating agency's judgment.  
38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), 38 C.F.R. § 4.16(a).


Factual Background and Analysis

The veteran's contentions, his service, VA and private 
medical records, several lay person statements, and his VA 
examination reports were all reviewed.

The veteran is presently service-connected for 
psychoneurosis, anxiety, with headaches, rated as 50 percent 
disabling; residuals, frozen right foot, rated as 30 percent 
disabling; and residuals, frozen left foot, rated as 30 
percent disabling.  The veteran's psychoneurosis has a rating 
in excess of the 40 percent, satisfying the requirement of 
38 C.F.R. § 4.16(a) for dealing with multiple disabilities.  
The combined rating for all of the veteran's disabilities is 
80 percent.  38 C.F.R. § 4.25, Table I.  Therefore, the 
veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a).

With regard to the requirement under 38 C.F.R. § 4.16(a) of 
an independent subjective judgment of unemployability, 
despite the veteran's non-service-connected Alzheimer's 
Disease, the competent medical evidence of record indicates 
that the veteran is incapable of doing productive work due to 
his service-connected disabilities.  The June 1982 lay 
statement from Dominick Frasca indicated that the veteran 
could not stand and work long and had to leave the meat 
cooler frequently due to his foot disability.  In addition, 
there are several statements by the veteran in the record 
indicating that his anxiety disorder impacted his ability to 
deal with co-workers and customers.  In particular, the June 
1982 personal hearing transcript reflects the veteran's 
statement that he is increasingly irritable, has trouble 
dealing with his customers, and he knows that his customers 
have trouble dealing with him.  

Because of his foot disability he moved from a long career as 
a meat-cutter on to a supervisory role.  His April 2004 TDIU 
claim noted that by 1987 he was unable to work at all.

In addition to these veteran and lay person statements, the 
February 2004 VA foot examination notes that due to his 
service-connected foot injury, the veteran must use a walker 
and is unable to move any distance because of pain in both 
lower extremities.  There was also a VA mental disorders 
examination in February 2004 that diagnosed generalized 
anxiety disorder, with compulsive habits, excessive worry, 
and increased apprehension.  The examiner's Axis V diagnosis 
assigned a Global Assessment of Functioning (GAF) score of 
50, which according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), equates to serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).

While none of the veteran's service-connected disabilities 
solely renders him unemployable, the combined effect of these 
disabilities on the veteran's physical and mental 
capabilities renders him unemployable.  The combined 
scheduler rating, plus the physical impairments due to his 
service-connected foot disability, plus the serious nature of 
his service-connected mental disability renders this veteran 
unemployable, independent of his existing non-service-
connected Alzheimer's Disease and his advancing age.  In 
short, the preponderance of the evidence shows that the 
veteran is precluded from substantially gainful employment 
due to his service-connected disabilities.  A total 
disability rating for compensation purposes based on 
individual unemployability under 38 C.F.R. § 4.16 is 
warranted.

Duties to Notify and to Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).




ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) is granted, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


